DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 FEBRUARY 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, US 2012/0137180 in view of Ouyang et al., US 2014/0146183, Kim et al., US 2008/0300815, and Krishna et al., US 2019/0050115, and further in view of Mattia et al., US 2019/0347154.

Regarding claim 1, Shao discloses a method for controlling a video display of a computing device during malfunction, the method comprising (at a computing device; Fig. 1, element 1, and page 1, paragraph 9): 
receiving, at a supervisor module comprising a processor (with error detection unit and processor; page 1, paragraph 10, and Fig. 2, element 10), a first stream (receiving frames at regular intervals, i.e. stream of image content; page 1, paragraph 11); 
determining, by the supervisor module, that the first stream includes an error message for display on the video display (error detection unit can determine that displayed image content includes error messages, such as a blue screen error and/or error code messages; page 1, paragraphs 12-14); and 
transmitting, by the supervisor module, a message to the video display when the first video stream includes the error message, the message including an alternate message for display on the video display (upon detection of error, system can generate notification message, i.e. different from error display, for display on the video display; pages 1-2, paragraph 16).
While Shao does disclose the supervisor module (with error detection unit and processor; page 1, paragraph 10, and Fig. 2, element 10), Shao does not explicitly disclose a first and second video stream; 
transmitting the second video stream to the video display when an error occurs, the second video stream including an alternate content and a code scannable by a bystander for display on the video display; and
receiving an input from a hidden touchscreen button displayed on the video display, the hidden touchscreen button being a logo displayed on the video display, and 
transmitting, recovery instructions for display to the video display in response to the input from the hidden touchscreen button.
In a related art, Ouyang does disclose a first and second video stream (with first and second video; Fig. 1, elements 44 and 56, and page 2, paragraph 17, and page 2, paragraph 24, and wherein these include streams of video content; pages 1-2, paragraphs 15-16, and page 5, paragraph 44, and page 7, paragraph 68); and 
transmitting the second video stream to the video display when an error occurs, the second video stream including an alternate content and information for display on the video display (upon detection of an error, system can send backup/alternative video for display; page 4, paragraphs 38-39, and again wherein this includes streams of video content; pages 1-2, paragraphs 15-16, and page 5, paragraph 44, and page 7, paragraph 68, and wherein the displayed information can include a plurality of different types of content; page 1, paragraph 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Shao and Ouyang by allowing alternative messages for display to be included in an explicit video stream, in order to provide an improved system and method for presenting video despite a nonfunctional operating system or a nonfunctional primary video module (Ouyang; page 1, paragraph 14).
Shao in view of Ouyang does not explicitly disclose displaying information including a code scannable by a bystander;
receiving an input from a hidden touchscreen button displayed on the video display, the hidden touchscreen button being a logo displayed on the video display, and 
transmitting, recovery instructions for display to the video display in response to the input from the hidden touchscreen button.
In a related art, Kim does disclose receiving an input from a hidden button on the video display, and transmitting, recovery instructions for display to the video display in response to the input from the hidden button (responsive to problem with display, i.e. video signal not properly displayed, user input with selection of a key, i.e. button, including a hidden key, and wherein this input allows for error checking and generation/transmission of additional output instructions for recovery from the error, i.e. an indication of no cable thereby providing the user with recovery information such as to connect a cable; page 3, paragraphs 58-59, and page 4, paragraphs 60, 62, and 66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Shao, Ouyang, and Kim by allowing error/recovery instructions to be provided in response to input of a button, in order to provide an improved system and method for a display apparatus which easily notifies a user of an error if an error occurs (Kim; page 1, paragraph 11).
Shao in view of Ouyang and Kim does not explicitly disclose displaying information including a code scannable by a bystander; and
a touchscreen button displayed on the video display, the touchscreen button being a logo displayed on the video display.
In a related art, Krishna does disclose a touchscreen button displayed on the video display, the touchscreen button being a logo displayed on the video display (touchscreen with touch selection of displayed element for performing certain function; page 3, paragraph 22, and page 9, paragraphs 72-73, and wherein the element can be represented by a logo; page 9, paragraph 71, and page 11, paragraph 87, and with displayed buttons as well; page 6, paragraph 46, and page 11, paragraph 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Shao, Ouyang, Kim, and Krishna by allowing inputs to be provided via a touchscreen interface for performing certain functions, in order to provide an improved system and method for enabling a computing device to expand an interface element to show different sets of information or actions than what is currently being displayed (Krishna; page 1, paragraph 2).
Shao in view of Ouyang, Kim, and Krishna does not explicitly disclose displaying information including a code scannable by a bystander.
In a related art, Mattia does disclose displaying information including a code scannable by a bystander (upon error condition, system can display information, including a code which can be scannable by a user with a device; page 4, paragraphs 37-38 and 40).	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Shao, Ouyang, Kim, Krishna, and Mattia by allowing certain information to be displayed in response to an error occurring at a display, in order to provide an improved system and method for system troubleshooting which gives the ability to diagnose error conditions and restore functionality (Mattia; page 1, paragraph 3).

Regarding claim 2, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses transmitting the first video stream to the video display when the first video stream does not include the error message (Ouyang; if no error, system can present first video content; page 4, paragraphs 33 and 36-37, and Shao; with detection of specific error messages; page 1, paragraphs 12-14).

Regarding claim 3, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses determining that the first video stream includes the error message includes: receiving a known frame having the error message (Shao; abnormal images containing errors can be obtained/precaptured by the system; page 1, paragraph 12); 
parsing the first video stream into a plurality of frames (Shao; obtaining, i.e. parsing, the video/image frames at regular intervals, i.e. plurality of frames; page 1, paragraph 11); and 
comparing each of the plurality of frames to the known frame (Shao; comparing the obtained frames with the stored abnormal frame images; page 1, paragraph 12).

Regarding claim 4, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses wherein comparing each of the plurality of frames to the known frame includes: converting each of the plurality of frames to an image file (Shao; can include converting into a specific image format file; page 1, paragraph 13); and 
performing image analysis of the image files for the plurality of frames against an image file for the known frame (Shao; can perform image analysis of determine similarity to stored abnormal frame images, including color and text analysis and comparison; page 1, paragraphs 12-13).

Regarding claim 5, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses wherein comparing each of the plurality of frames to the known frame includes: converting each of the plurality of frames to an image file (Shao; can include converting into a specific image format file; page 1, paragraph 13); and 
performing object character recognition (OCR) on each of the image files for the plurality of frames (Shao; can perform OCR; page 1, paragraph 13); and 
search each of the image files for text matching known error text (Shao; can determine, i.e. search, if extracted characters/text matches error codes, i.e. known error text; page 1, paragraph 14).

Regarding claim 6, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses wherein determining that the first video stream includes the error message includes comparing pixel colors for a portion of the first video stream against a known pixel color for the error message (Shao; with comparison of pixel colors; page 1, paragraph 12).

Claim 11, which discloses a module, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a processor and a memory storing instructions that, when executed by the processor, cause the processor to perform actions (Shao; with at least processor and executable stored instructions; page 1, paragraph 10).

Claim 12, which discloses a module, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 13, which discloses a module, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Regarding claim 15, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses the supervisor module is a component of a kiosk (Shao; with error detection unit and processor; page 1, paragraph 10, and Fig. 2, element 10, and Mattia; components are part of a kiosk; pages 1-2, paragraph 15).

Claim 16, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:  
a video card, a video display in electrical communication with the video card, and a supervisor module in electrical communication with the video display and video card (Ouyang; with various cards and system components in connection/communication with one another; page 6, paragraph 56, including a graphics card, i.e. video card; page 5, paragraph 44, and a display; page 2, paragraph 17, and a management engine; page 2, paragraph 23).

Claim 20, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Claims 7, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, US 2012/0137180 in view of Ouyang et al., US 2014/0146183, Kim et al., US 2008/0300815, Krishna et al., US 2019/0050115, and Mattia et al., US 2019/0347154, and further in view of Fujimoto et al., US 2012/0252441 and Mashimo, US 2017/0039100.

Regarding claim 7, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses all the claimed limitations of claim 1, as well as creating an error log (Shao; recording in an error log; page 1, paragraph 15), the error message (Shao; page 1, paragraphs 12-14), and the first video stream (Shao; frames at regular intervals, i.e. stream of image content; page 1, paragraph 11, and Ouyang; with first and second video; Fig. 1, elements 44 and 56, and page 2, paragraph 17, and page 2, paragraph 24, and wherein these include streams of video content; pages 1-2, paragraphs 15-16, and page 5, paragraph 44, and page 7, paragraph 68).  
Shao in view of Ouyang, Kim, Krishna, and Mattia does not explicitly disclose a log including a record of user inputs and a record of video frames from video for a predefined time period prior to detection of an error/problem.
In a related art, Fujimoto does disclose a log including a record of user inputs and other data (log of user inputs/operations; page 1, paragraph 10, and page 2, paragraph 42, and can also include screen data; page 3, paragraph 49, and page 6, paragraph 97).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Shao, Ouyang, Kim, Krishna, Mattia, and Fujimoto by allowing logging of user inputs in relation to errors/problems, in order to provide an improved system and method for conducting self-diagnosis of errors/problems (Fujimoto; page 1, paragraph 2).
Shao in view of Ouyang, Kim, Krishna, Mattia, and Fujimoto does not explicitly disclose data including a record of video frames from video for a predefined time period prior to detection of an error/problem.
In a related art, Mashimo does disclose error data including a record of video frames from video for a predefined time period prior to detection of an error/problem (storing image files for determined errors, i.e. error data; page 2, paragraphs 41-42, and wherein with images prior to the error; page 3, paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Shao, Ouyang, Kim, Krishna, Mattia, Fujimoto, and Mashimo by allowing images to be stored prior to an error being detected, in order to provide an improved system and method for monitoring with an information processing apparatus, wherein it is possible to identify operations being performed immediately before the occurrence of an error (Mashimo; page 1, paragraph 2, and page 3, paragraph 75).

Regarding claim 8, Shao in view of Ouyang, Kim, Krishna, Mattia, Fujimoto, and Mashimo discloses transmitting the error log to a remote computing device (Fujimoto; transmission of log to remote server; page 1, paragraph 10, and page 3, paragraph 51, and Mashimo; sending to a remote terminal; page 2, paragraph 43).

Claim 14, which discloses a module, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 7 and 8.
Claim 19, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 7 and 8.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, US 2012/0137180 in view of Ouyang et al., US 2014/0146183, Kim et al., US 2008/0300815, Krishna et al., US 2019/0050115, and Mattia et al., US 2019/0347154, and further in view of Soffer, US 2017/0300371.

Regarding claim 9, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses all the claimed limitations of claim 1, as well as transmitting the second video to the video display includes transmitting (Shao; system can generate notification message for transmission to/display on the video display; pages 1-2, paragraph 16, and Ouyang; system can send backup/alternative video for display; page 4, paragraphs 38-39, and again wherein this includes streams of video content; pages 1-2, paragraphs 15-16, and page 5, paragraph 44, and page 7, paragraph 68).  
Shao in view of Ouyang, Kim, Krishna, and Mattia does not explicitly disclose transmitting a switching signal to a High-Definition Multimedia Interface (HDMI) switch.
In a related art, Soffer does disclose transmitting a switching signal to a High-Definition Multimedia Interface (HDMI) switch (switch in electronic communication with failure detector and display device can receive signals for performing switching operations; page 7, paragraph 107, and Fig. 3C, elements 399, 359, and 104, and wherein related to HDMI sources, i.e. an HDMI switch; page 7, paragraph 117).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Shao, Ouyang, Kim, Krishna, Mattia, and Soffer by allowing certain hardware components to be utilized for operations already being performed by the system of Shao in view of Ouyang, Kim, Krishna, and Mattia, in order to provide an improved system and method for automatic detection of failure or "crash" of a host computer or a server connected to a fault detection unit (Soffer; page 1, paragraph 13).

Regarding claim 10, Shao in view of Ouyang, Kim, Krishna, and Mattia discloses all the claimed limitations of claim 1, as well as receiving the first video stream includes receiving the first video stream (Ouyang; system can present first video content, i.e. display receives and displays; page 4, paragraphs 33 and 36-37).  
Shao in view of Ouyang, Kim, Krishna, and Mattia does not explicitly disclose data from a High-Definition Multimedia Interface (HDMI) splitter.
In a related art, Soffer does disclose data from a High-Definition Multimedia Interface (HDMI) splitter (splitter in electronic communication with failure detector and display device can allow certain content to be received by display; page 7, paragraph 107, and Fig. 3C, elements 204x, 359, and 104, and wherein related to HDMI sources, i.e. an HDMI splitter; page 7, paragraph 117).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Shao, Ouyang, Kim, Krishna, Mattia, and Soffer by allowing certain hardware components to be utilized for operations already being performed by the system of Shao in view of Ouyang, Kim, Krishna, and Mattia in order to provide an improved system and method for automatic detection of failure or "crash" of a host computer or a server connected to a fault detection unit (Soffer; page 1, paragraph 13).

Claim 17, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 9 and 16.
Claim 18, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 10 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424